

115 HR 2091 IH: Motorsports Fairness and Permanency Act
U.S. House of Representatives
2017-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2091IN THE HOUSE OF REPRESENTATIVESApril 12, 2017Mr. Reed (for himself and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to make permanent the 7-year recovery period for motorsports entertainment complexes. 
1.Short titleThis Act may be cited as the Motorsports Fairness and Permanency Act. 2.7-year recovery period for motorsports entertainment complexes made permanent (a)In generalSection 168(i)(15) of the Internal Revenue Code of 1986 is amended by striking subparagraph (D). 
(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2016. 